Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathaniel T. Wallace Reg. No. 48,909 on 11/23/2021.

The Title has been amended as:
TRANSITIONING, FACILITATED BY A NETWORK ADDRESS RESOLVER, VIDEO BETWEEN DEVICES.

The following claims have been amended as:
1. (Currently Amended) A method comprising: 
communicating, by a companion device having a touch screen interface and that has a data subscription connectivity over a hybrid fiber coaxial network, with a network address resolver disposed at a first remote location from said companion device; 

obtaining, at said companion device, from said network address resolver at said first remote location, a network address of a currently associated external audiovisual device of said external audiovisual devices using a subscriber account of a user of said companion device, wherein said first remote location of said network address resolver and a second remote location of an application web server are a same location or different locations; 
displaying, on said companion device having said touch screen interface, an icon, which can be manipulated by said touch screen interface, said icon representing an audiovisual asset which can be viewed on said available external audiovisual devices; 
obtaining, via said companion device, an input gesture on said touch screen interface; and 
responsive to said obtaining of said gesture, dispatching a signal from said companion device, said signal causing said currently associated external audiovisual device of said external audiovisual devices to access, from at least one of a content data network and said application web server at said second remote location from said currently associated external audiovisual device, said audiovisual asset associated with said icon, wherein said access of said audiovisual asset is independent of said companion device and said signal is dispatched from said companion device to said currently associated external audiovisual device over a network cloud routed according to said network address of said currently associated external audiovisual device obtained from said network address resolver.

10. (Currently Amended) An article of manufacture comprising a computer program product, said computer program product comprising: 
a tangible computer-readable recordable storage medium, storing computer readable program code in a non-transitory manner, wherein the computer readable program code executing on a processor of a companion device having a touch screen interface is configured to: 
communicate, by said companion device that has a data subscription connectivity over a hybrid fiber coaxial network, with a network address resolver disposed at a first remote location from said computer program product; 
obtain, from said network address resolver, network addresses for a plurality of available external audiovisual devices using said data subscription connectivity; 
obtain, at said companion device, from said network address resolver at said first remote location, a network address of a currently associated external audiovisual device of said external audiovisual devices using a subscriber account of a user of said companion device, wherein said first remote location of said network address resolver and a second remote location of an application web server are a same location or different locations; 
display, on said companion device having said touch screen interface, an icon, which can be manipulated by said touch screen interface, said icon representing an audiovisual asset which can be viewed on said available external audiovisual devices; 
obtain, via said companion device, an input gesture on said touch screen interface; and 
.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 10/5/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1 and 10 when taken in the context of the claims as a whole.
At best prior art of record found, specifically, Sakamoto (US 2006/0143656 A1) discloses a functional description of the program display and selecting apparatus wherein in the program displayed selecting apparatus 10, the EPG information is received…and displayed on the LCD monitor screen and when selecting a program to monitor, a user can select a desired program by touching the LCD monitor screen touch panel 12 with his/her finger.  FIG. 3 is a front view of the program display and selecting apparatus 10.  
Thus, claims 1 and 10 are allowed over the prior arts of record.  Dependent claims 2–6, 9 and 11 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 10/5/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143